Barnard, P. J.
The legislature, in 1887, substantially incorporated the village of Mount Vernon. By the act, chapter 544, Laws 1887, there was a police justice provided for; and this officer was given exclusive jurisdiction of all criminal process within the corporation limits of the village when he was present, and able to act, within the village. The relator was arrested, on a criminal complaint, by the warrant from the justice of the peace when the police justice was present in the village, and ready to act. The accused was *897released on habeas corpus, and this appeal brings up for review the propriety of this order. It was competent for the legislature to clothe police justices with the power to exclusively issue all criminal process within the corporate limits. There is scarcely a city where such an officer does not exist in some form and under some name, either judge, police justice, or recorder. The power was sustained in Sill v. Village of Corning, 15 N. Y. 297, and this decision was applied in People v. Porter, 90 N. Y. 73. The power to take away the jurisdiction of a justice of the peace in criminal cases follows by necessity from the powers to create a police justice. The act is not a local act decreasing the fees of public officers, within the provisions of section 18, tit. 3, of the constitution. The title of the act was sufficient. It was designated as “An act to amend the general laws as to the incorporation of villages, as to the village of Mount Yernon, and to enlarge the powers of its officers, and to extend and enlarge the powers of the corporation. ” The provisions of the act are all addressed to the government of the village, and all áre germane to the title. In re Parks, 86 N. Y 440; In re Knaust, 101 N. Y. 190, 4 N. E. Rep. 338. The order should therefore be affirmed, with costs.
Pratt, J., concurs.